DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Brian Cash, on 5/6/2022.
The application has been amended as follows: 
Claim 1 (Currently amended): A printed circuit board (PCB) assembly, comprising:
a first PCB configured to have a first hole;
a second PCB configured to be disposed adjacently to the first PCB and have a second hole disposed to face the first hole; 
a holder comprising an upper plate configured to be disposed at an upper of the first hole and the second hole and have a third hole disposed at the upper of the first hole and a fourth hole disposed at the upper of the second hole, and a lower plate configured to be disposed at a lower of the first hole and the second hole and have a fifth hole disposed at the lower of the first hole and a sixth hole disposed at the lower of the second hole; 
a first fixing screw configured to penetrate through the third hole, the first hole and the fifth hole; and 
a second fixing screw configured to penetrate through the fourth hole, the second hole and the sixth hole, 
wherein the lower plate comprises a protrusion part configured to penetrate through the second PCB to couple the first PCB and the second PCB; and
wherein a one side surface of the first PCB and a one side surface of the second PCB facing each other are configured to contact each other.
	Claim 18 (Currently amended):  A printed circuit board (PCB) assembly, comprising:
a first substrate configured to have a first hole; 
a second substrate configured to be disposed at one side of the first substrate, and have a second hole; 
a holder comprising an upper plate configured to be disposed on one surface of the first substrate and a one surface of the second substrate, and have a third hole and a fourth hole, a lower plate configured to be disposed on other surface facing the one surface of the first substrate and a other surface facing the one surface of the second substrate, and have a fifth hole and a sixth hole, and a protrusion part configured to be interposed between the first substrate and the second substrate in-between the upper plate and the lower plate; 
a first coupling member provided inside the first hole, the third hole, and 
the fifth hole; and a second coupling member provided inside the second hole, the fourth hole, and the sixth hole; and
wherein a one side surface of the first substrate and a one side surface of the second substrate facing each other are configured to contact each other.
	Claim 19 is cancelled.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a one side surface of the first PCB and a one side surface of the second PCB facing each other are configured to contact each other.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a one side surface of the first substrate and a one side surface of the second substrate facing each other are configured to contact each other.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847